DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on July 7, 2022.  Currently claims 1-20 remain in the examination.

Claim Objections
2.	Claims 1, 2, 6, 8, 16, and 19 are objected to because of the following informalities:
Regarding claim 1, line 18: please insert “positive integer” between “storing a” and “number.” 
Regarding claim 2, line 1” please replace “step a.” with “step a).”  
See claim 1 line 23 “steps c) and d)” as an example.
Regarding claim 6, line 3: please replace “step c. and/or d.” with “step c) and/or d).”
Regarding claim 8, line 1: please replace “step(s) d.” with “step d).”  
Regarding claim 16, line 3: please remove “)” in “units).”  
Regarding claim 19, line 1: please insert “non-transitory” in front of “storage medium comprising…..”  Although the claim is objected, without the suggested “non-transitory” included in the claim, the claim may be rejected under 35 USC 101 for non-patentable subject matter.
Appropriate correction is required.  
Applicant is respectfully suggested to review all pending claims for other informalities or incontinent referral of “steps” in the preceding claim.  

Allowable Subject Matter
3.	Claims 3-5, 7, 9-15, 17, 18 and 20 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a method for tracking a finite amount of liquid volume as limited in claim 1 wherein a specific volume is liquid is assigned to an identifier, and the identifier is further comprises of a specific block identification and the block identification is stored on a distrusted ledger, and the step is repeated to move a certain volume of water.  Such a method is neither disclosed nor suggested by the cited references.  The claims are limited to a non-transitory computer readable medium comprising computer programs for the method, and the claims are also directed to a container holding the liquid.  All claims are allowable if the objections described in paragraph 2 are resolved.  

5.	This application is in condition for allowance except for the following formal matters raised in paragraph 2 above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 10, 2022